Whether penetration occurred and whether Gomez committed
                battery with the intent to commit sexual assault are factual matters
                appropriate for trial. Walker v. State, 91 Nev. 724, 726, 542 P.2d 438, 439
                (1975) (holding that it is the function of the jury and not the court to weigh
                the evidence and pass upon the credibility of the witness). Our review of a
                probable cause determination through an original writ petition is
                disfavored, see Kussman v. Eighth Judicial Dist. Court, 96 Nev. 544, 545-
                46, 612 P.2d 679, 680 (1980), and Gomez has not demonstrated that his
                challenge to the probable cause determination fits the exceptions we have
                made for purely legal issues, see Ostman, v. Eighth Judicial Dist. Court,
                107 Nev. 563, 565, 816 P.2d 458, 459-60 (1991); State v. Babayan, 106
Nev. 155, 174, 787 P.2d 805, 819-20 (1990). Having concluded that our
                intervention is not warranted, we
                            ORDER the petition DENIED.




                                                    Saitta




                                                    Pickering




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                  cc: Hon. David B. Barker, District Judge
                       Potter Law Offices
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                    3
(0) 1947A aleto